Exhibit 10.1
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(the “Amendment”) is effective as of August 19, 2010 (the “Effective Date”) and
made by and between Trico Marine Services, Inc., a Delaware corporation (the
“Company”) and David Michael Wallace (“Executive”).
WITNESSETH:
     WHEREAS, Executive is currently employed by the Company; and
     WHEREAS, Executive and the Company previously entered into that certain
Second Amended and Restated Employment Agreement with an effective date of
December 9, 2008 (the “Employment Agreement”); and
     WHEREAS the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company, pursuant to the terms of the
Employment Agreement as modified by this Amendment;
     NOW, THEREFORE, the Employment Agreement shall be amended as follows,
effective as of the Effective Date:
     1. Section 1.2 of the Employment Agreement shall be deleted in its entirety
and the following shall be substituted therefor:
     “1.2 Positions. From and after August 19, 2010 and for the duration of the
term of this Agreement, Company shall employ Executive in the position of
interim Chief Operating Officer, or in such other positions as the parties
mutually may agree.”
     2. The first sentence of Section 3.1 of the Employment Agreement shall be
deleted and the following shall be substituted therefor:
“From and after August 19, 2010 and for the duration of the term of this
Agreement, Executive shall receive a minimum annual base salary of $300,000.”
     3. Except as modified herein, the Employment Agreement shall remain in full
force and effect.
     4. This Amendment may be executed in multiple counterparts, which together
shall be considered one and the same instrument.
[Signature page follows.]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the Effective Date.

            TRICO MARINE SERVICES, INC.
      By:   /s/ Brett Cenkus         Name:   Brett Cenkus        Title:  
General Counsel and Secretary        DAVID MICHAEL WALLACE
      /s/ David Michael Wallace                  

 